DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/17/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
The abstract of the disclosure is objected to because the abstract contains more than 150 words.  Correction is required.  See MPEP § 608.01(b).
The disclosure is objected to because of the following informalities:
On page 5 (line 27) and page 6 (line 4), “undismountably” is not a word and cannot be found in a dictionary [Merriam-Webster]. Thus, it is not understood what “undismountably” means. However, the speciation cited: “…the body 16 is still made of plastic material and formed of two or more parts conveniently manufactured by injection moulding and firmly and permanently joined, for example by heat sealing, such as by ultrasonic welding, so as to become undismountably coupled…” on page 5 (lines 27-29), examiner suggested “undismountably” should read “unable to dismount”, “is/are not dismountable”, or equivalents.  
Appropriate correction is required.

Claim Objections
Claims 1, 3, 4 and 12 are objected to because of the following informalities:
Claim 1 (line 4) and claim 4 (line 2) recites the limitation “undismountably”. It is not understood what “undismountably” means. However, the specification cited: “…the body 16 is still made of plastic material and formed of two or more parts conveniently manufactured by injection moulding and firmly and permanently joined, for example by heat sealing, such as by ultrasonic welding, so as to become undismountably coupled…” on page 5 (lines 27-29), examiner suggested to clarify the limitation “undismountably” by using a different word, for example: “unable to dismount”, “is/are not dismountable”, or equivalents. For examination purposes, “undismountably” is being interpreted as “unable to dismount, or is/are not dismountable, and equivalents” as indicated in application’s specification on page 5 (lines 27-29). 
Claim 1 recites the limitation “opposite” in line 14. This should read “opposite to” instead of “opposite”.
Claim 1 (line 9), claim 3 (line 1-3), claim 4 (line 1), claim 12 (lines 1, 3) recites the limitation “the body”. Since there is only one body recited in the claimed invention, it is understandable that the limitation “the body” in claim 1 (line 9), claim 3 (line 1-3), claim 4 (line 1), claim 12 (lines 1, 3) is referring to “a hollow body” that has been recited previously in claim 1 (line 3). However, the limitation “the body” in claim 1 (line 9), claim 3 (line 1-3), claim 4 (line 1), claim 12 (lines 1, 3) should read “the hollow body” to properly refer to the corresponding limitation that has been recited previously in claim 1 (line 3).  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the limitation “substantially coaxial” in line 2. It is unclear what is meant by this limitation because the definition of “coaxial” is “having coincident axes or being mounted on concentric shafts” [Merriam-Webster]. Therefore, the limitation “substantially coaxial” in claim 6 (line 2) fails to specify whether the steam inlet passage and the axis (A) are having coincident axes or they are not having coincident axes. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 8-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Doppe et al. (U.S. Pub. No. 2013/0040028 A1). 
Regarding claim 1, Doppe discloses a milk frother/heater (milk-frothing unit 1, 6, 7, 2, 3, 5, 10; fig.3, Par.0064) for a milk supply circuit in a beverage vending machine [Par.0029 cited: “…it is possible to configure the milk-frothing unit as an adaptor for connection to the steam nozzle of an electric coffee machine (semi-automatic machine)…”]; 

    PNG
    media_image1.png
    714
    697
    media_image1.png
    Greyscale

the milk frother/heater (milk-frothing unit 1, 6, 7, 2, 3, 5, 10; fig.3, Par.0064) comprises a hollow body (as shown in fig.3) composed of one or more undismountably coupled parts (body of milk-frothing unit 1, 6, 7, 2, 3, 5, 10 composed of one or more part which cannot be dismounted, such as components 1, 6, 7; fig.3), and integrally comprising a first appendage defining a milk inlet (suction portion 2 of milk M, fig.3) to receive either smooth milk or a milk-air mixture (milk M or milk-air mixture M-L, fig.3), a second appendage defining a steam inlet (pipe 10, 5, fig.3) to receive steam (steam D, fig.3), and a third appendage defining a milk outlet (outflow 3, fig.3) to deliver cold or hot, smooth or frothed milk (milk froth MS, fig.3); 
wherein the body (body of milk-frothing unit, fig.3) internally defines a mixing chamber (frothing chamber 1, fig.3); 
wherein the milk inlet (milk M, fig.3), the steam inlet (steam D, fig.3), and the milk outlet (milk froth MS, fig.3) internally define a milk inlet passage (suction portion 2 of milk M, fig.3), a steam inlet passage (pipe 10, 5, fig.3) and a milk outlet passage (outflow 3, fig.3), respectively, in fluidic communication with the mixing chamber (frothing chamber 1, fig.3) (it is noted that suction portion 2, pipe 10, 5, and outflow 3 are in fluidic communication with the frothing chamber 1, as shown in fig.3, Par.0065);
wherein the mixing chamber (frothing chamber 1, fig.3) has an axis (A) (axis is denoted by a two-way arrow, see annotated fig.3) and comprises a first closed axial end (first axial end is a closed end, see annotated fig.3) and a second axial end (second end of axis, see annotated fig.3) opposite the first axial end (second end of axis is opposite to the first end of axis, see annotated fig.3) at which the steam inlet passage (pipe 10, 5, fig.3) and the milk outlet passage converge (outflow 3, fig.3) (it is noted that as shown in annotated fig.3, steam inlet passage and milk outlet passage converge at the second end of axis); and 
wherein the milk inlet passage (suction portion 2 of milk M, fig.3) converges directly at the second axial end of the mixing chamber (milk inlet portion 2 converges at the second end of the axis as shown in annotated fig.3) or merges with the steam inlet passage (pipe 10, 5, fig.3) upstream from the mixing chamber (frothing chamber 1, fig.3) (milk inlet portion 2 and steam inlet pipe 10, 5 merge upstream of the frothing chamber 1, see annotated fig.3). 

Regarding claim 2, Doppe discloses the apparatus as set forth above, Doppe also discloses wherein the steam inlet passage (pipe 10, 5, fig.3) and the milk outlet passage (outflow 3, fig.3) are arranged to cause the steam inflow (steam inflow D, fig.3) and the milk outflow (milk outflow MS, fig.3) to have substantially opposite directions (it is noted that as shown in fig.3, steam inflow D and milk outflow MS have opposite direction), and wherein the milk inlet passage (suction portion 2 of milk M, fig.3) is arranged to cause the milk inflow (milk inflow M, fig.3) and the steam inflow (steam inflow D, fig.3) to have substantially concordant directions (it is noted that as shown in fig.3, milk inflow M and steam inflow D have the same direction).  

Regarding claim 8, Doppe discloses the apparatus as set forth above, Doppe also discloses wherein the milk outlet passage (milk outflow 3, fig.3), 
at least in a segment proximal to the mixing chamber (frothing chamber 1, fig.3) (it is noted that as shown in fig.3, milk outflow 3 in a segment proximal to frothing chamber 1), is inclined with respect to the steam inlet passage (pipe 10, 5, fig.3) (it is noted that as shown in fig.3, milk outflow 3 is inclined with respect to pipe 10, 5) and 
substantially parallel to a stretch of the milk inlet passage (suction portion 2 of milk M, fig.3) (it is noted that as shown in fig.3, milk outflow 3 is substantially parallel to the stretch of suction 2) proximal to the mixing chamber (frothing chamber 1, fig.3) (it is noted that as shown in fig.3, milk outflow 3 is substantially parallel to the stretch of suction 2 of milk M proximal frothing chamber 1).

Regarding claim 9, Doppe discloses a beverage vending machine (coffee machine, Par.0001-0009, claim 15) comprising: 
[[-]]a cold milk tank (container 4b for milk M, fig.3) (it is noted that cold milk is denoted by M, fig.3), 
[[-]]a milk pump (conveying pump for suctioning-in milk M, Par.0016) [Par.0016 cited: “...it is also conceivable to use one or more conveying pump(s) for suctioning-in, frothing-up and discharging the milk and/or the milk froth...”] having a suction side (suction portion 2 of milk M, fig.3) fluidically connected to the cold milk tank (container 4b for milk M, fig.3) to draw out cold milk (milk M is suctioned in or entrained through the suction portion 2, fig.3) contained therein (milk M contained in container 4b, as shown in fig.3), and to an air source (air suction portion 18, fig.3) to cause the cold milk drawn out of the milk tank (milk M drawn out of milk container 4b, fig.3) to be enrichable with air (milk M drawn out of milk container 4b is enrichable with air L as shown in fig.3), and 
a delivery side (delivery portion of pipe portion 2 of milk M after enriching with air L, see annotated fig.3 below) through which either cold smooth milk (milk M, fig.3) or a cold milk-air mixture (milk-air mixture or M-L mixture, fig.3) can be delivered (deliver to the frothing chamber 1 as shown in fig.3), depending on whether the cold milk drawn out by the milk pump has been enriched with air or not (milk M or mixture of milk M and air L can be delivered to the frothing chamber 1 depends on whether the milk M is enriched with air L or not, fig.3), 

    PNG
    media_image2.png
    714
    754
    media_image2.png
    Greyscale

[[-]]a steam generator (steam D is generated in tank 9 by heating water F using heat source H, fig.3) operable to produce steam (produce steam D, fig.3), 
5[[-]]and the milk frother/heater (milk-frothing unit 1, 6, 7, 2, 3, 5, 10; fig.3) according to claim 1, having 
a milk inlet (milk M, fig.3) fluidically connected to the delivery side (suction portion 2 of milk M, fig.3) of the milk pump (conveying pump for suctioning-in milk M, Par.0016) to receive the cold milk (cold milk M is guided to suction portion 2, fig.3), 
a steam inlet (steam inlet D, fig.3) fluidically connected to an outlet of the steam generator (pipe 10, 5 of steam inlet D connected to the steam outlet region of container 9, fig.3) to selectively receive steam (steam D, fig.3) for heating the milk drawn out by the milk pump (for heating milk M from milk container 4b, fig.3), and 
an outlet (outflow 3, fig.3) through which cold or hot, smooth or frothed milk is delivered (cold milk M or hot milk MS, smooth milk M or frothed milk MS, fig.3), depending on whether the milk frother/heater (milk-frothing unit 1, 6, 7, 2, 3, 5, 10, fig.3) has been supplied with cold milk (milk M, fig.3) enriched with air (air L, fig.3) and steam (steam D, fig.3) or not (it is noted that as shown in fig.3, cold milk M or hot milk MS, smooth milk M or frothed milk MS, or milk-air mixture M-L, can be discharged by outflow 3 depending on whether the milk-frothing unit 1, 6, 7, 2, 3, 5, 10 has been supplied with milk M, or milk M enriched with air L, and steam D or not).

Regarding claim 10, Doppe discloses the apparatus as set forth above, Doppe also discloses wherein the milk frother/heater (milk-frothing unit 1, 6, 7, 2, 3, 5, 10; fig.3) is mounted in the beverage vending machine (coffee machine, Par.0001-0009, claim 15) so as to assume, in use, a substantially horizontal position, with the milk outlet (outflow 3, fig.3) facing downwards (it is noted that the limitation “as to assume, in use, a substantially horizontal position, with the milk outlet facing downwards” is an intended use of the coffee machine comprises milk frothing unit, prior art milk-frothing unit 1, 6, 7, 2, 3, 5, 10 as shown in fig.3 is capable of positing such that the milk-frothing unit is substantially horizontal position and the milk outflow 3 is facing downwards as shown in fig.3).  

Regarding claim 11, Doppe discloses the apparatus as set forth above, Doppe also discloses wherein the cold milk (milk M, fig.3) is enriched with air (air L, fig.3) (it is noted that as shown in fig.3, milk M is enriched with air L through pipe 18 attached to pipe 2, in order to deliver air L to milk M drawn out of milk tank 4b by pipe 2).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Doppe et al. (U.S. Pub. No. 2013/0040028 A1) in view of Fraij et. al. (U.S. Pub. No. 2009/0104336 A1).
Regarding claim 7, Doppe discloses the apparatus as set forth above, Doppe also discloses wherein the milk inlet passage (suction portion 2 of milk M, fig.3), at least in a segment proximal to the mixing chamber (frothing chamber 1, fig.3) (it is noted that as shown in fig.3, suction portion 2 of milk M in a segment proximal to frothing chamber 1).
However, Doppe fails to disclose the milk inlet passage is inclined with respect to the steam inlet passage by an angle (α) ranging from 30° to 60°. 
Fraij teaches a beverage making unit for use in a process of preparing a beverage on the basis of at least two fluids, specifically, for preparing hot milk on the basis of milk and steam (Par.0001) comprises 
an angle θ (fig.2) between the ducts 31 and 32 (fig.2) is considerably smaller than 90°; 
wherein the ducts 31, 32 are capable for sucking in air and milk (Par.0002). 

    PNG
    media_image3.png
    394
    537
    media_image3.png
    Greyscale

Fraij does not expressly teach the angle θ between the first duct and the second duct ranging from 30° to 60°, as required by claim 7.
However, Fraij teaches it is important for the angle θ between the first duct 31 and the second duct 32 to be smaller than 90° (Par.0068) because:
In case the angle θ were 90°, the flow of the fluid would practically not lead to a flow of the liquid in the first duct 31, as in that case, the fluid would not have a momentum in a direction in which motion of the liquid is allowed, i.e. a direction in which a longitudinal axis of the first duct 31 extends, as recognized by Fraij (Par.0068).
In case the angle θ were larger than 90°, the influence of the flow of the fluid on the liquid in the first duct 31 would only cause the liquid to flow backward, i.e. in a direction toward the reservoir 20, as recognized by Fraij (Par.0068).
When the liquid is milk, a good performance of the ejector pump unit 1 is obtained when the angle θ between the first duct 31 and the second duct 32 is about 25°, which does not imply that the angle θ may not be smaller or larger, as recognized by Fraij (Par.0068). 
Thus, the angle θ between the first duct and the second duct must be smaller than 90° (Par.0010 and 0068) in order to have a transfer of momentum from the flow of the second fluid to the first fluid, which transfer is useful in the process of generating the flow of the first fluid, the flow of the second fluid and the flow of the first fluid merge at an angle which is smaller than 90°. In case this angle were 90°, there would be no momentum of the flow of the second fluid acting in the direction of the first fluid, as recognized by Fraij (Par.0010).
Therefore, the angle θ between the first duct and the second duct is smaller than 90° is recognized in the prior art Fraij to be a result-effective variable, i.e., a variable which achieves a recognized result (Fraij, Par.0010 and 0068), in order to have a transfer of momentum from the flow of the second fluid to the first fluid, which transfer is useful in the process of generating the flow of the first fluid, because there would be no momentum of the flow of the second fluid acting in the direction of the first fluid in the case this angle were 90°, and there would cause the liquid to flow backward in the case this angle were larger than 90°, as recognized by Fraij (Par.0010 and 0068). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the milk-frothing unit as disclosed by Doppe, by making the milk inlet passage to be inclined with respect to the steam inlet passage by an angle (α) ranging from 30° to 60° as a matter of routine optimization since the court has held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). MPEP 2144.05 II. A.

Claims 1-6 and 12 rejected under 35 U.S.C. 103 as being unpatentable over Buhlmann et al. (Pub. No. WO 2016/151422 A1).
	Regarding claim 1, Buhlmann embodiment fig.11 discloses a milk frother/heater (foaming device 710, fig.11) for a milk supply circuit (“for foaming milk”, Page 1 lines 5-14; has liquid (milk) supply circuit as shown in fig.4) in a beverage vending machine (fig.4 shows a logic diagram of the foaming device applied to a beverage producing machine; fig.4, Page 3 lines 32-33); 

    PNG
    media_image4.png
    752
    1040
    media_image4.png
    Greyscale

the milk frother/heater (foaming device 710, fig.11) comprises a hollow body (body defined by housing 731 is a hollow body as shown in fig.11) composed of one or more undismountably coupled parts (body defined by housing 731 composed of one or more parts which cannot dismount, e.g., openings 737 and 738 as shown in fig.11), and integrally comprising 
an appendage defining a steam inlet (inlet 737, fig.11) (it is noted that first opening 737 and second opening 738 can serve as inlet and outlet, respectively, or vice versa, as indicated on Page 11 lines 6-14) to receive steam (“steam”) (it is noted that Page 10 lines 19-20 indicated that the plurality of inlets of the invention of foaming device disclosed by prior art Buhlmann allows to add steam, and/or other ingredients to the foaming device, thus the inlet 737 is capable of receiving steam to add steam to the foaming device 710) [Page 10 lines 19-20 cited: “…The plurality of inlets allows to add flavors, syrups, steam or coloring agents…”] and 
another appendage defining a milk outlet (outlet 738, fig.11) (it is noted that first opening 737 and second opening 738 can serve as inlet and outlet, respectively, or vice versa, as indicated on Page 11 lines 6-14) to deliver cold or hot, smooth or frothed milk (it is noted that the invention of prior art Buhlmann relates to a device for foaming milk, as indicated by Page 1 line 4; foaming device 710 is used for foaming milk, thus the outlet 738 must be capable of delivering cold or hot, smooth or foamed milk); 
wherein the body (body defined by housing 731, as shown in fig.11) internally defines a mixing chamber (mixing chamber is internally defined by housing 731, fig.11); 
wherein the steam inlet (stem inlet 737, fig.11), and the milk outlet (milk outlet 738, fig.11) internally define a steam inlet passage (steam inlet passage 737, fig.11) and a milk outlet passage (milk outlet passage 737, fig.11), respectively, in fluidic communication with the mixing chamber (mixing chamber is internally defined by housing 731, fig.11) (it is noted that as shown in fig.11, steam inlet 737 and milk outlet 738 are in fluidic communication with the mixing chamber internally defined by housing 731); 
wherein the mixing chamber (mixing chamber is internally defined by housing 731, fig.11) has an axis (A) (horizontal axis along the inner passageway 761, see annotated fig.11) and comprises a first closed axial end (first axial end is a closed end as shown in annotated fig.11) and a second axial end (second axial end, annotated fig.11) opposite the first axial end (second axial end is opposite to the first axial end as shown in annotated fig.11)  at which the steam inlet passage (steam inlet 737, fig.11) and the milk outlet passage (milk outlet 738, fig.11) converge (it is noted that as shown in annotated fig.11, the second axial end is where the steam inlet 737 and milk outlet 738 converge).	
Buhlmann embodiment fig.11 does not disclose a third appendage defining a milk inlet to receive either smooth milk or a milk-air mixture; 
wherein the milk inlet internally defines a milk inlet passage in fluidic communication with the mixing chamber; and 
wherein the milk inlet passage converges directly at the second axial end of the mixing chamber or merges with the steam inlet passage upstream from the mixing chamber.
However, Buhlmann on page 10 lines 5-8 teaches the mixing unit can be provided with more than two openings, arranged along the inner surface 33 of the hollow housing 31 (see annotated fig.1 below – it is noted that fig.1 is used for illustration purpose only), at different heights (see annotated fig.7 below for more than two openings provided at different heights along inner surface 333 – it is noted that fig.7 is used for illustration purpose only), and Buhlmann on page 10 lines 10-11 teaches these further openings can serve, according to different embodiments, as either inlets or outlets. An example for these teachings of Buhlmann on page 10 lines 5-8 and lines 10-11 can be seen in fig.7.  It is noted that figs. 1 and 7 are used for illustration purpose only. 

    PNG
    media_image5.png
    861
    1191
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    832
    1146
    media_image6.png
    Greyscale

Buhlmann also teaches one of plurality of inlets can be used to deliver milk to the mixing chamber of foaming device from the milk supply line, and the milk to be delivered to the mixing chamber can be enriched with air to form milk-air inlet mixture (page 12 lines 7-13). Thus, one of plurality of inlets is capable of receiving either smooth milk or a milk-air mixture, wherein the milk inlet internally defines a milk inlet passage in fluidic communication with the mixing chamber. 
It is noted that as shown in figs.1 and 7, opening(s) which can be serve as either inlet(s) or outlet(s) is/are placed on the surface 33 (fig.1) or on the surface 333 (fig.7), and the other opening: opening 37 ( in fig.1) or opening 337 (in fig.7), is placed at the apex of the triangle mixing chamber; and as shown in fig.11, the two openings 737 and 738 which serve as inlet and outlet, respectively, are place on the same second axial end of the mixing chamber as shown in annotated fig.11. 
The reason for these arrangements is that for embodiment fig.1 (and embodiment fig.7), the driving unit 20 is configured to rotate the wheel 34 in order to foam milk while the inner surface 33 and the housing 31 are fixed, as shown in fig.1 and indicated on Page 6 lines 3-4; however, for embodiment fig.11, the housing 731 is rotated while the wheel 734 remains fixed during the foaming/frothing process, or the housing 731 and wheel 734 are both rotated in opposite direction relative to each other, as indicated in Page 11 lines 15-18, in either case, all openings for inlets and outlets of this embodiment have to be placed at the location which is fixed, in order to avoid the rotation of the supply lines of fluids, which are used to supply milk, air, steam, and/or other ingredients to mixing chamber, and to avoid the rotation of discharge line (outlet) for discharging the heated/foamed/frothed liquid (milk). In this embodiment fig.11, the fixed location is where the second axial end located (see annotated fig.11); therefore, the second inlet for milk should be placed at the same second axial end as the steam inlet 737 and milk outlet 738, and the second inlet for milk is arranged such that the second inlet for milk is in between the steam inlet 737 and the milk outlet 738, as suggested by Buhlmann in claim 4. Therefore, it would have be an obvious arrangement choice to one of ordinary skill in the art in order for the foaming unit 710 to be able to receive the supply from milk, air, steam, and/or other ingredients to mixing chamber and to properly discharge the heated/foamed/frothed milk without rotating the supply lines of milk, air, steam, and/or other ingredients to mixing chamber, and without rotating the discharge line to discharge the heated/foamed/frothed milk.   
Embodiment fig.11, if second inlet for milk is placed at the second axial end of the mixing chamber defined by housing 731 of foaming device 710 (see explanation above), and arrange in between the steam inlet 737 and the milk outlet 738 (as suggested by Buhlmann in claim 4, also see explanation above), the milk inlet passage (second inlet for milk) converges directly at the second axial end of the mixing chamber (the second inlet for milk would converge directly at the second axial end of the mixing chamber) or merges with the steam inlet passage upstream from the mixing chamber.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the foaming device as disclosed by Buhlmann embodiment fig.11, by adding the teachings of the second inlet for milk to the foaming device embodiment fig.11, as taught by Buhlmann [Buhlmann teaches the foaming device can be provided with more than two openings, and these further openings can serve, according to different embodiments, as either inlets or outlets (Buhlmann, page 10 lines 5-8 &10-11), see detailed explanation above], and it would have been an obvious arrangement choice to one of ordinary skill in the art before the effective filing date of the claimed invention to have arranged the second inlet for milk such that the second inlet for milk is located at the same axial end as the other two openings (the first inlet 737 for steam and the outlet 738 for discharging heated/foamed/frothed milk), and the second milk inlet is located in between the first inlet 737 for steam and the outlet 738 for heated/foamed/frothed milk, as suggested by Buhlmann claim 4; because by doing so, the foaming unit 710 would have been able to receive the supply from milk, air, steam, and/or other ingredients to mixing chamber and to properly discharge the heated/foamed/frothed milk without rotating the supply lines of milk, air, steam, and/or other ingredients, and without rotating the discharge line to discharge the heated/foamed/frothed milk (see detailed explanation above). MPEP 2143 I (E). 
  	
	Regarding claim 2, Buhlmann as modified teaches the apparatus as set forth above, Buhlmann as modified further teaches 
wherein the steam inlet passage (steam inlet 737, fig.11) and the milk outlet passage (milk outlet 738, fig.11) are arranged to cause the steam inflow (steam flows into mixing chamber defined by housing 731 via steam inlet 737, fig.11) and the milk outflow (milk discharges from mixing chamber defined by housing 731 via outlet 738) to have substantially opposite directions (it is noted that the steam inlet and milk outlet have opposite flow directions since both inlet 737 and outlet 738 are placed at the same second axial end of the mixing chamber of foaming device 710, fig.11), and 
wherein the milk inlet passage (the second inlet opening for milk – see rejection for claim 1 using modified Buhlmann) is arranged to cause the milk inflow (milk flows into mixing chamber via the second inlet opening for milk – see rejection for claim 1 using modified Buhlmann) and the steam inflow (steam flows into mixing chamber defined by housing 731 via steam inlet 737, fig.11) to have substantially concordant directions (it is noted that the first inlet opening 737 for steam and the second inlet opening for milk (see rejection for claim 1 using modified Buhlmann) have concordant flow directions since both inlet openings are located at the same second axial end of the mixing chamber of foaming device 710, see annotated fig.11).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the foaming device as disclosed by Buhlmann embodiment fig.11, by adding the teachings of the second inlet for milk to the foaming device embodiment fig.11, as taught by Buhlmann [Buhlmann teaches the foaming device can be provided with more than two openings, and these further openings can serve, according to different embodiments, as either inlets or outlets (Buhlmann, page 10 lines 5-8 &10-11), see rejection for claim 1 using modified Buhlmann], and it would have been an obvious arrangement choice to one of ordinary skill in the art before the effective filing date of the claimed invention to have arranged the second inlet for milk such that the second inlet for milk is located at the same axial end as the other two openings (the first inlet 737 for steam and the outlet 738 for discharging heated/foamed/frothed milk), and the second milk inlet is located in between the first inlet 737 for steam and the outlet 738 for heated/foamed/frothed milk, as suggested by Buhlmann claim 4; because by doing so, the foaming unit 710 would have been able to receive the supply from milk, air, steam, and/or other ingredients to mixing chamber and to properly discharge the heated/foamed/frothed milk without rotating the supply lines of milk, air, steam, and/or other ingredients, and without rotating the discharge line to discharge the heated/foamed/frothed milk (see detailed explanation for claim 1 rejection using modified Buhlmann). MPEP 2143 I (E). 
	
Regarding claim 3, Buhlmann as modified teaches the apparatus as set forth above, Buhlmann as modified further teaches wherein the body (body defined by housing 731, fig.11) is generally elongated along said axis (A) (it is noted that body defined by housing 731 elongated along horizontal axis which is along the inner passageway 761, see annotated fig.11), and the milk inlet (the second inlet opening for milk – see rejection for claim 1 using modified Buhlmann), the steam inlet (steam inlet 737, fig.11), and the milk outlet (milk outlet 738, fig.11) are all arranged at the same axial end of the body (openings for inlets and outlets are all arranged at the same second axial end of the body defined by housing 731, see annotated fig.11 and read claim 1 rejection above using modified Buhlmann), which delimits the 4second axial end (second axial end as shown in annotated fig.11) of the mixing chamber (it is noted that all three openings of milk inlet, steam inlet 737 and milk outlet 738 delimit the second axial end of the mixing chamber defined by housing 731, see annotated fig.11 and read claim 1 rejection above using modified Buhlmann).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the foaming device as disclosed by Buhlmann embodiment fig.11, by adding the teachings of the second inlet for milk to the foaming device embodiment fig.11, as taught by Buhlmann [Buhlmann teaches the foaming device can be provided with more than two openings, and these further openings can serve, according to different embodiments, as either inlets or outlets (Buhlmann, page 10 lines 5-8 &10-11), see rejection for claim 1 using modified Buhlmann], and it would have been an obvious arrangement choice to one of ordinary skill in the art before the effective filing date of the claimed invention to have arranged the second inlet for milk such that the second inlet for milk is located at the same axial end as the other two openings (the first inlet 737 for steam and the outlet 738 for discharging heated/foamed/frothed milk), and the second milk inlet is located in between the first inlet 737 for steam and the outlet 738 for heated/foamed/frothed milk, as suggested by Buhlmann claim 4; because by doing so, the foaming unit 710 would have been able to receive the supply from milk, air, steam, and/or other ingredients to mixing chamber and to properly discharge the heated/foamed/frothed milk without rotating the supply lines of milk, air, steam, and/or other ingredients, and without rotating the discharge line to discharge the heated/foamed/frothed milk (see detailed explanation for claim 1 rejection using modified Buhlmann). MPEP 2143 I (E). 

Regarding claim 4, Buhlmann as modified teaches the apparatus as set forth above, Buhlmann as modified further teaches wherein the body (body defined by housing 731, fig.11) is made of two undismountably coupled parts (it is noted that as shown in embodiment fig.11 and explained in claim 1 rejection using modified Buhlmann, openings for inlet(s) and outlet cannot be dismounted from the mixing chamber of the foaming device), the milk inlet (the second inlet opening for milk – see rejection for claim 1 using modified Buhlmann), wherein the steam inlet (steam inlet 737, fig.11), and the milk outlet (milk outlet 738, fig.11) are formed in a first part (a first part is formed at the second axial end of the mixing chamber defined by housing 731, see annotated fig.11), and the mixing chamber (mixing chamber internally defined by housing 731, fig.11) is mainly formed in the second part (a second part is mainly formed by the mixing chamber internally defined by housing 731, as can be seen in fig.11).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the foaming device as disclosed by Buhlmann embodiment fig.11, by adding the teachings of the second inlet for milk to the foaming device embodiment fig.11, as taught by Buhlmann [Buhlmann teaches the foaming device can be provided with more than two openings, and these further openings can serve, according to different embodiments, as either inlets or outlets (Buhlmann, page 10 lines 5-8 &10-11), see rejection for claim 1 using modified Buhlmann], and it would have been an obvious arrangement choice to one of ordinary skill in the art before the effective filing date of the claimed invention to have arranged the second inlet for milk such that the second inlet for milk is located at the same axial end as the other two openings (the first inlet 737 for steam and the outlet 738 for discharging heated/foamed/frothed milk), and the second milk inlet is located in between the first inlet 737 for steam and the outlet 738 for heated/foamed/frothed milk, as suggested by Buhlmann claim 4; because by doing so, the foaming unit 710 would have been able to receive the supply from milk, air, steam, and/or other ingredients to mixing chamber and to properly discharge the heated/foamed/frothed milk without rotating the supply lines of milk, air, steam, and/or other ingredients, and without rotating the discharge line to discharge the heated/foamed/frothed milk (see detailed explanation for claim 1 rejection using modified Buhlmann). MPEP 2143 I (E). 

Regarding claim 5, Buhlmann as modified teaches the apparatus as set forth above, Buhlmann as modified further teaches
wherein the mixing chamber (mixing chamber internally defined by housing 731, fig.11) comprises a premixing chamber (it is noted that if the second inlet for milk is added along the base of the triangle foaming device (where the second axial end is located, see annotated fig.11), and arrange the second inlet for milk in a way that the second inlet for milk is located in between the first opening 737 and the second opening 738, see rejection for claim 1 using modified Buhlmann, and the second inlet for milk is in fluidic communication with the steam inlet 737 at the first end 761a, before passing through the inner passageway 761, fig.11; thus, the steam inlet and milk inlet would form a pre-mixing chamber at the first end 761a) formed in the second axial end of the mixing chamber (the first end 761a is located at the second axial end of the mixing chamber of foaming device 710, as shown in annotated fig.11; thus the pre-mixing chamber is formed in the second axial end of the mixing chamber defined by housing 731, annotated fig.11) in which the steam inlet passage converges (the steam inlet 737 converges at the first end 761a (i.e., the second end of mixing chamber); see annotated fig.11), and in which the milk inlet passage (the second inlet opening for milk – see rejection for claim 1 using modified Buhlmann) either converges directly or after merging with the steam inlet passage (milk inlet passage merges with the steam inlet passage at the first end 761a as explained previously). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the foaming device as disclosed by Buhlmann embodiment fig.11, by adding the teachings of the second inlet for milk to the foaming device embodiment fig.11, as taught by Buhlmann [Buhlmann teaches the foaming device can be provided with more than two openings, and these further openings can serve, according to different embodiments, as either inlets or outlets (Buhlmann, page 10 lines 5-8 &10-11), see rejection for claim 1 using modified Buhlmann], and it would have been an obvious arrangement choice to one of ordinary skill in the art before the effective filing date of the claimed invention to have arranged the second inlet for milk such that the second inlet for milk is located at the same axial end as the other two openings (the first inlet 737 for steam and the outlet 738 for discharging heated/foamed/frothed milk), and the second inlet for milk is in fluidic communication with the steam inlet 737 at the first end 761a, before passing through the inner passageway 761; because by doing so, the foaming unit 710 would have been able to receive the supply from milk, air, steam, and/or other ingredients to mixing chamber and to properly discharge the heated/foamed/frothed milk without rotating the supply lines of milk, air, steam, and/or other ingredients, and without rotating the discharge line to discharge the heated/foamed/frothed milk (see detailed explanation for claim 1 rejection using modified Buhlmann); and in addition, the steam and milk would have been able to have more time and space to interact with each other if the steam and milk are in fluidic communication with each other at the end 761a, before entering the inner passageway 761; because by doing so, the modification would have yield a predictable result of producing heated/foamed/frothed milk with increasing in foam volume and possibly reducing the heating/foaming/frothing duration. MPEP 2143 I (E). 

Regarding claim 6, the modification of Buhlmann teaches the apparatus as set forth above, Buhlmann embodiment fig.11 also discloses wherein the steam inlet passage (steam inlet 737, fig.11), at least in a segment proximal to the mixing chamber (mixing chamber defined by housing 731, fig.11) (it is noted that as shown in fig.11, steam inlet 737 in a segment proximal to mixing chamber of foaming device 710, fig.11), is substantially coaxial with said axis (A) (it is noted that as shown in fig.11, steam inlet 737 is coaxial with horizontal axis extended along the inner passageway 761) .  

Regarding claim 12, Buhlmann as modified teaches the apparatus as set forth above, Buhlmann as modified also teaches 
wherein the body (body defined by housing 731, fig.11) is generally elongated along said axis (A) (it is noted that body defined by housing 731 elongated along horizontal axis which is along the inner passageway 761, see annotated fig.11), and 
the milk inlet (the second inlet opening for milk – see rejection for claim 1 using modified Buhlmann), the steam inlet (steam inlet 737, fig.11), and the milk outlet (milk outlet 738, fig.11) are all arranged at the same axial end of the body (openings for inlets and outlets are all arranged at the same second axial end of the body defined by housing 731, see annotated fig.11 and read claim 1 rejection above using modified Buhlmann), which delimits the 4second axial end (second axial end as shown in annotated fig.11) of the mixing chamber (it is noted that all three openings of milk inlet, steam inlet 737 and milk outlet 738 delimit the second axial end of the mixing chamber defined by housing 731, see annotated fig.11 and read claim 1 rejection above using modified Buhlmann).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the foaming device as disclosed by Buhlmann embodiment fig.11, by adding the teachings of the second inlet for milk to the foaming device embodiment fig.11, as taught by Buhlmann [Buhlmann teaches the foaming device can be provided with more than two openings, and these further openings can serve, according to different embodiments, as either inlets or outlets (Buhlmann, page 10 lines 5-8 &10-11), see rejection for claim 1 using modified Buhlmann], and it would have been an obvious arrangement choice to one of ordinary skill in the art before the effective filing date of the claimed invention to have arranged the second inlet for milk such that the second inlet for milk is located at the same axial end as the other two openings (the first inlet 737 for steam and the outlet 738 for discharging heated/foamed/frothed milk), and the second milk inlet is located in between the first inlet 737 for steam and the outlet 738 for heated/foamed/frothed milk, as suggested by Buhlmann claim 4; because by doing so, the foaming unit 710 would have been able to receive the supply from milk, air, steam, and/or other ingredients to mixing chamber and to properly discharge the heated/foamed/frothed milk without rotating the supply lines of milk, air, steam, and/or other ingredients, and without rotating the discharge line to discharge the heated/foamed/frothed milk (see detailed explanation for claim 1 rejection using modified Buhlmann). MPEP 2143 I (E). 

Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. 
Holten et al. (U.S. Pub. No. 2016/0015206 A1) teaches a device for frothing a liquid comprises a combined inlet/outlet for letting in frothing gas to the device for frothing the liquid and letting out liquid froth from the settling chamber.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAO TRAN-LE whose telephone number is (571)272-7535. The examiner can normally be reached M-F 9:00 - 5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Helena Kosanovic can be reached on (571) 272-9059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/THAO UYEN TRAN-LE/Examiner, Art Unit 3761                                                                                                                                                                                                        

/HELENA KOSANOVIC/Supervisory Patent Examiner, 
Art Unit 3761